Fullerton, J.,
(dissenting). — I dissent from the opinion and judgment in this case. The power to regulate the compensation of county officers is vested in the legislature, subject only to the restriction the constitution imposes. These restrictions are that such compensation must be by salary, and must be in proportion to the duties imposed. When, therefore, the legislature, by the act of 1890, classified the counties by population, adopting the federal census of that year as a basis, and fixed the compensation of county officers in accordance therewith, it enacted a constitutional and valid law, binding alike upon the officers affected by it and the courts. Such law being valid then is valid now, unless it be shown that the salary as fixed by that law is not in proportion to the duties the office now imposes upon the officer holding it. Of this there is no pretence in the record before us. The relator rests his case on the naked allegation that the federal census of 1900 shows that the population of his county has outgrown the legislative classification. This, in my judgment, is no reason for increasing his salary beyond that which the legislature has provided.
Mount, J., concurs in dissenting opinion.